783 N.W.2d 385 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Reginald Lenoir LEWIS, Defendant-Appellant.
Docket No. 140704. COA No. 274508.
Supreme Court of Michigan.
June 30, 2010.

Order
On order of the Court, the application for leave to appeal the March 4, 2010 judgment of the Court of Appeals is considered. In view of the Wayne Circuit Court's previous determination of the defendant's indigency, we APPOINT the State Appellate Defender Office to represent the defendant in this Court and we DIRECT counsel to file, within 42 days of the date of this order, a supplemental application for leave to appeal. We DIRECT the Wayne County Prosecutor to answer the application for leave to appeal within 28 days of the date the application is filed.